

	

		II

		109th CONGRESS

		1st Session

		S. 1478

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 25, 2005

			Mr. Domenici introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Higher Education Act of 1965

		  regarding the definition of a high need local educational agency, the

		  definition of a Hispanic-serving institution, and the 2-year wait out period

		  for certain grant recipients.

	

	

		1.Short titleThis Act may be cited as the

			 Improving Educational Opportunities

			 for All Act.

		2.High need local

			 educational agencySection

			 201(b)(2) of the Higher Education Act of 1965 (20 U.S.C. 1021(b)(2)) is

			 amended—

			(1)in subparagraph (B), by striking

			 or after the semicolon;

			(2)in subparagraph (C), by striking the period

			 and inserting a semicolon; and

			(3)by adding at the end the following:

				

					(D)a high percentage of students who

				are—

						(i)minority students; or

						(ii)of limited English proficiency;

						(E)a rural population, as defined by the

				Bureau of the Census; or

					(F)a high percentage of Native American

				students.

					.

			3.Definition of a

			 Hispanic-serving institutionSection 502(a)(5) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1101a(a)(5)) is amended—

			(1)in subparagraph (A), by inserting

			 and after the semicolon;

			(2)in subparagraph (B), by striking ;

			 and and inserting a period; and

			(3)by striking subparagraph (C).

			4.Elimination of the

			 2-year wait out period for grant recipientsSection 504(a) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1101c(a)) is amended—

			(1)by striking Period.— and all that

			 follows through The Secretary and inserting

			 Period.—The Secretary; and

			(2)by striking paragraph (2).

			

